Per Curiam.

Although the parties do not mention the. matter in their briefs, we take judicial notice of the fact that relator, Mr. Martin W. Essex, is no longer the Ohio Superintendent of Public Instruction. Since Essex was a defendant in the pending action only in his official capacity and has no present interest in the litigation, no current reason exists which would require the imposition of the extraordinary remedy of prohibition in his behalf.
The motion for a permanent writ is denied.

Writ denied.

Celebrezze, P. Brown, Sweeney and Locher, JJ., concur.
O’Neill, C. J., and Herbert, J., dissent.
W. Brown, J., not participating.